Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see page 8 paragraph 2, filed 5/3/2021, with respect to Acknowledgement of Priority Documents have been fully considered and are persuasive.  The rejection of 3/3/2021 has been withdrawn.  A translated version of the priority document has been provided and is accepted. As such, the previous rejections of 10/20/2020 and 3/3/2021 of claim 19 under 35 U.S.C. 103 as being unpatentable over Moon US2016/0129527A1 in view of Johnson US2019/0143382A1 because a translated priority document had not been provided.  This rejection is withdrawn now that a translated priority document is provided because Johnson is published after the established foreign priority KR10-2017-0144171 date of 10/31/2017.

Applicant’s arguments, see page 8 paragraphs 3 and 4, filed 5/3/2021, with respect to Objection for Introducing New Matter have been fully considered and are persuasive.  The objection of 3/3/2021 has been withdrawn. 

Applicant’s arguments, see pages 9 through 12, filed 5/3/2021, with respect to Rejection of Claims 1-7 and 9-21 under 35 U.S.C 103 have been fully considered and are persuasive.  The rejection of 3/3/2021 has been withdrawn. 


Allowable Subject Matter
Claims 1-7 and 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With respect to independent claim 1, the present invention is allowed over the prior art of record because the prior art does not show the claimed “suction structure” which includes “a distance between the inclined surface and the bottom surface is less than or equal to a height of the opening”.
With respect to the remaining independent claims, as somewhat similar recitations are present therein, the above comments presented with respect to claim 1, are applicable where appropriate to said claims.
	The closest prior art of record is discussed hereafter:
Moon US2016/0129527A1
	The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a device comprising and a distance between the inclined surface and the bottom surface is less than or equal to a height of the opening as recited in Claim 1.
          The closest prior art references of record are Moon US2016/0129527A1 (hereinafter “Moon”).  While Moon does disclose a laser processing apparatus comprising: a laser generator 403 configured to generate a laser beam (par. 6, 82; fig. 4); a stage 401 configured to support a target object 402 thereon (par. 83; fig. 4); at least one supply nozzle 412 over the stage 401 to eject air toward the stage 401 (par. 94; fig. 4); a suction unit 430 configured to inhale external air (par. 82, fig. 4); and a suction structure 410 over the stage 401 and adjacent to the at least one supply nozzle 412 (par. 89-95; fig. 4), the suction structure 410 having a suction hole 424, which is connected (via element 415) to the suction unit 430 and through which the external air is inhaled as shown in Figure 4 (par. 99-106), Moon does not disclose wherein the suction structure comprises: a bottom surface adjacent to the stage, the bottom surface including an inclined surface in which the suction hole is defined; a top surface facing the bottom surface; and a plurality of side surfaces connecting the bottom surface to the top surface, wherein the plurality of side surfaces comprises a first surface adjacent to the at least one supply nozzle, an opening is defined in a region of the first surface adjacent to the bottom surface, and a distance between the inclined surface and the bottom surface is less than or equal to a height of the opening, and wherein the suction structure defines a processing hole extending from the top surface toward the stage, the laser generator is configured to generate the laser beam to propagate through the processing hole, and -2-Appin No. 16/177,049 Amdt date May 3, 2021 Reply to Office Action of March 3, 2021 the at least one supply nozzle is spaced apart from a region of the processing hole through which the laser beam is propagated and the opening and ejects air directly toward the opening.  Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claim 1, and since the prior art of record does not teach and render obvious of having wherein the suction structure comprises: a bottom surface adjacent to the stage, the bottom surface including an inclined surface in which the suction hole is defined; a top surface facing the bottom surface; and a plurality of side surfaces connecting the bottom surface to the top surface, wherein the plurality of side surfaces comprises a first surface adjacent to the at least one supply nozzle, an opening is defined in a region of the first surface adjacent to the bottom surface, and a distance between the inclined surface and the bottom surface is less than or equal to a height of the opening, and wherein the suction structure defines a processing hole extending from the top surface toward the stage, the laser generator is configured to generate the laser beam to propagate through the processing hole, and -2-Appin No. 16/177,049 Amdt date May 3, 2021 Reply to Office Action of March 3, 2021 the at least one supply nozzle is spaced apart from a region of the processing hole through which the laser beam is propagated and the opening and ejects air directly toward the opening, thus claim 1 reads over the prior art of record and is considered to have allowable subject matter.

With respect to independent claim 19, the present invention is allowed over the prior art of record because the prior art does not show the claimed “laser processing apparatus” which includes “a distance between the inclined surface and the bottom surface is less than or equal to a height of the opening, and wherein the suction structure defines a processing hole extending from the top surface toward the stage”.
With respect to the remaining independent claims, as somewhat similar recitations are present therein, the above comments presented with respect to claim 19, are applicable where appropriate to said claims.
	The closest prior art of record is discussed hereafter:
Moon US2016/0129527A1
Yamamoto US2013/0001206A1 
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a device comprising and a distance between the inclined surface and the bottom surface is less than or equal to a height of the opening, wherein the suction structure defines a processing hole extending from the top surface toward the stage, as recited in Claim 19.
          The closest prior art references of record are Moon (US2016/0129527A1), and Yamamoto (US2013/0001206A1).  While Moon does disclose A laser processing apparatus comprising: a laser generator 403 configured to generate a laser beam (par. 6, 82; fig. 4); a stage 401 configured to support a target object 402 thereon (par. 83; fig. 4); at least one supply nozzle 412 over the stage 401 to eject air toward the stage 401 (par. 94; fig. 4); a suction unit 430 configured to inhale external air (par. 82, fig. 4); and a suction structure 410 over the stage 401 and adjacent to the at least one supply nozzle 412 (par. 89-95; fig. 4), the suction structure 410 having a suction hole 424, which is connected (via element 415) to the suction unit 430 and through which the external air is inhaled (as shown in Figure 4 (par. 99-106), wherein the suction structure 410 comprises: a bottom surface adjacent to the stage 401 (See annotated Figure 5 below), the bottom surface including an inclined surface in which the suction hole 414 is defined (fig. 5); a top surface facing the bottom surface (fig. 4, 5: the surface adjacent callout 411 in Figure 5 facing towards the bottom surface of suction structure 410 and stage 401); and a plurality of side surfaces connecting the bottom surface to the top surface (See annotated Figure 5 below), wherein the plurality of side surfaces comprises a first surface adjacent to the at least one supply nozzle (nozzle 412), an opening is defined in a region of the first surface adjacent to the bottom surface (shown in annotated Figure 5), Moon does not disclose and a distance between the inclined surface and the bottom surface is less than or equal to a height of the opening, wherein the suction structure defines a processing hole extending from the top surface toward the stage.  While Yamamoto does teach and wherein the laser generator, the suction structure, and the at least one supply nozzle are configured to move together over the stage (par. 83), Yamamoto does not teach and a distance between the inclined surface and the bottom surface is less than or equal to a height of the opening, wherein the suction structure defines a processing hole extending from the top surface toward the stage.  Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claim 19, and since the prior art of record does not teach and render obvious of having and a distance between the inclined surface and the bottom surface is less than or equal to a height of the opening, wherein the suction structure defines a processing hole extending from the top surface toward the stage, thus claim 19 reads over the prior art of record and is considered to have allowable subject matter.

With respect to claim 21, the present invention is allowed over the prior art of record because the prior art does not show the claimed laser processing apparatus which includes wherein an entrance of the suction hole is inclined at an angle relative to a top surface of the stage.

With respect to the remaining independent claims, as somewhat similar recitations are present therein, the above comments presented with respect to claim 21, are applicable where appropriate to said claims.
	The closest prior art of record is discussed hereafter:
Moon US2016/0129527A1
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a device comprising wherein an entrance of the suction hole is inclined at an angle relative to a top surface of the stage as recited in Claim 21.
The closest prior art references of record are Moon (US2016/0129527A1).  While Moon does disclose A laser processing apparatus (par. 06; par. 07) comprising: a stage 401 configured to support a target object thereon 402 (paragraph 83, figure 4); a laser generator 403 configured to irradiate a laser beam toward the stage (par. 6, 82; fig. 4); a supply nozzle 412 over the stage 401 and configured to eject air toward the stage 401 (par. 94; fig. 4); and a suction structure 410 over the stage 401and adjacent to the supply nozzle 412, the suction structure 410 having a suction hole 414  through which external air is inhaled, and wherein the suction structure defines a processing hole 413 extending from a top surface of the suction structure toward the stage, the laser generator is configured to generate the laser beam to propagate through the processing hole, and the supply nozzle is spaced apart from a region of the processing hole through which the laser beam is propagated and the suction hole [par. 92; Claim 4], Moon does not disclose wherein an entrance of the suction hole is inclined at an angle relative to a top surface of the stage.  Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claim 21, and since the prior art of record does not teach and render obvious of having wherein an entrance of the suction hole is inclined at an angle relative to a top surface of the stage, thus claim 21 reads over the prior art of record and is considered to have allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
•	Moon US2016/0129527A1
•	Yamamoto US2013/0001206A1 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609.  The examiner can normally be reached on 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761  

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761